DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26, 28, and 33 recite the limitations “preferably tin dioxide (SnO2)” and “preferably silicon dioxide (SiO2)”.  The limitation “preferably” renders the claims as indefinite since it is not clear if the oxides are tin dioxide or silicon dioxide respectively or can be sub-stochiometric oxides.  Examiner assumes that any disclosure of a tin oxide or silicon oxide would meet the limitations.  Clarification is requested.
Claims 27, 29, 32 and 34 recite broad thickness ranges and narrower thickness ranges thereof in each claim.  The limitations are indefinite since it is not clear as to the metes and bounds of the ranges.  See MPEP 2173.05(c).
Claim 35 recites the limitation “wherein the fourth layer forms an outer surface of the first glass pane having a coating formed thereon”.  It is not clear if the limitation “a coating” is a separate coating from that claimed in claim 19 or a separate coating thereof.  Examiner assumes that it is the same coating.  Clarification is requested.
Claim 36 recites the limitation “the low emissivity coating comprises, preferably consists of…”.  It is not clear if the coating is three layers or can comprise more than three layers since the scope of the limitation is not clearly defined .  Examiner assumes either scenario would meet the limitation.  Claim 37 is rejected as being dependent on claim 36.  Clarification is requested.
Claim 38 recites various ranges that are broad and then each range being subsequently narrower.  The limitations are indefinite since it is not clear as to the metes and bounds of the ranges.  See MPEP 2173.05(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-31, 33, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varanasi et al. (US 20060188730).
Varanasi discloses a laminated glass unit having two sheets of glass that are bonded together by an interlayer material and multilayer tin film coating on the unbonded surfaces of each glass sheet.  Concerning claims 19, 21-24, 26, 28, 30-31, and 33, Varanasi discloses the multilayer coating is directly deposited onto the unbonded surface of a first sheet, wherein the first layer is SnO2, second and fourth layers are each SiO2, and the third layer is a fluorine-doped SnO2 (abstract; Examples 1 and 2, para. 0045 and 0017-0031).  As shown in Examples 1 and 2, the thickness of each layer is within the claimed ranges.  Regarding claim 20, the laminate is used to form vehicle windows (para. 0018).  With respect to claim 25, the layers formed pyrolytically (para. 0025).  Regarding claims 27 and 29, Example 2 discloses the first layer having a thickness of 25 nm and second layer having a thickness of 25 nm (para. 0045).  Examiner notes that the above values are converting angstroms to nanometers. Concerning claim 35, the fourth layer forms the outer surface of first glass pane, wherein it is noted that there is no other coating disposed on the surface of the fourth layer (Examples 1 and 2).  Regarding claims 36 and 37, as shown in Figure 1, the same coating is disposed on the outer surface of the second glass sheet.  With respect to claim 38, the total visible reflectance of the laminate is within the claimed range (Table 1, Examples 1 and 2; para. 0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Varanasi et al. (US 20060188730).
Varanasi discloses the above, including inorganic electrically conductive layers have a thickness of at least 800 angstroms (or 80 nm) and inorganic dielectric oxide layer disposed on the electrically conductive layer has a thickness of at least 600 angstroms (or 60 nm) (para. 0026-0027).  As such, the ranges overlap and encompass the claimed ranges.  See MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783